                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


HEALTHIER CHOICES
MANAGEMENT CORP.,

                    Plaintiff,
                                                Case No. 1:20-cv-04816-TCB
       v.

PHILIP MORRIS USA, INC. and PHILIP
MORRIS PRODUCTS S.A.,

                    Defendants.



    ORDER ON CONSENT MOTION FOR EXTENSION OF TIME TO
       ANSWER OR OTHERWISE RESPOND TO COMPLAINT

      Upon reviewing the Defendant Philip Morris USA, Inc.’s Consent Motion

for Extension of Time to Answer or Otherwise Respond to Complaint and for good

cause appearing therein,

      NOW THEREFORE IT IS ORDERED that the Consent Motion is

GRANTED. The deadline for Philip Morris USA, Inc. to Answer or otherwise

respond to the Complaint is January 27, 2021.
IT IS SO ORDERED, this 28th day of December, 2020.




                                      _____________________
                                      Timothy C. Batten, Sr.
                                      United States District Judge




                              2
